DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05APR2021 has been entered.
CLAIMS ENTERED
If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See 37 CFR 1.121(c)(2). Claims 11,17-20,22-23 should have the status identifier of “withdrawn— currently amended.” Withdrawn claims remain withdrawn until the restriction requirement is withdrawn and/or the withdrawn claims are rejoined by the Examiner.
Election/Restrictions
The Examiner properly set forth a restriction/election requirement mailed on 06DEC2018 as Group I, claims 1-6,11-12,16-23 and Group II, claims 7-10 lacked a unity of invention. The Applicant elected Group I with traverse on 06JUN2019. The election included claim amendments that necessitated the Examiner to revise the restriction/election requirement to restrict between Group I, claim(s) 1-6,16 drawn to a device; Group II, claim(s) 7-10, drawn to a method; and Group III, claim(s) 11-12,17-23 drawn to a system. The requirement was still deemed proper and was therefore made FINAL.
Response to Arguments
The Amendment filed 05APR2021 has been entered. Applicant’s amendments have overcome each and every 103 rejections previously set forth in the Final Office Action mailed 04DEC2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1,5-6,16,24-25 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claims 1,24, the specification as originally filed on P5/L25-27 describe “FIG. 5B depicts the subject device with introduced sample at the beginning of centrifugation where the ball and spring valve in the buoy is in a closed position.” The specification as originally filed does not describe “the valve is configured to continuously be in the open position during centrifugation”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1,24-25 are rejected under 35 U.S.C. 103 as being unpatentable over LEACH (US 20110014705) in view of ANDERSON (US 20020042335), CHAPMAN (US 20100140182), and ANTMAN (US 20090215998).
Regarding claims 1,24-25, LEACH teaches an apparatus for separating biological materials (title, Figs.) including a device capable of separating components of a multi-component liquid (e.g. whole blood; par. [0004]) comprising:
a container (Fig. 1 #22) comprising a cavity (Fig. 1 #57), a distal end (e.g. Fig. 1 #26) and a proximal end (e.g. Fig. 1 #28); and 
a buoy (Fig. 1 #30) having a distal end and a proximal end and is capable of being displaced along a longitudinal axis (Fig. 1 #A) within the container (see e.g. Fig. 6; par. [0021]), wherein the buoy comprises:
a concave first outer surface (see Annotated Fig. 5B) at the proximal end of the buoy, the first surface comprising a first orifice  (see Annotated Fig. 5B) at the base of the concave outer surface;
a second outer surface at the distal end of the buoy comprising a second orifice  (see Annotated Fig. 5B) at a position distal along the longitudinal axis of the buoy to the first orifice, the first orifice in fluid communication with the second orifice through a channel  (see Annotated Fig. 5B) extending from the first orifice to the second orifice; and
a centrifuge activated valve (centrifugal force activated valve; Fig. 2A #110; Figs. 2B,5B; par. [0034])

wherein the valve is capable of being in the closed position to fluidically seal the second orifice without centrifugation (via a biasing force; par. [0034]), wherein the valve is capable of being continuously in the open position during centrifugation, and wherein the valve is capable of compressing in response to an applied force of centrifugation in the open position (see the compression of the biasing actuation member in Fig. 5B).
LEACH does not teach a chamber containing a vacuum or a fluid and sealed from fluidic communication with an outside environment of the buoy. However, ANDERSON teaches an apparatus for making density gradients (title, Figs.) including:
a container (Fig. 1 #2) comprising a distal end and a proximal end; and,
a buoy (Fig. 1 #1) having a distal end and a proximal end and is capable of being displaced along a longitudinal axis within the container (see Figs. 1A-G), wherein the buoy comprises:
a chamber sealed from fluidic communication with an outside environment of the buoy (hollow float or air space) for the purpose of varying the density to provide the artisan with additional means to vary the final weight and density of a float (par. [0059-0060]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify of the float/buoy of LEACH with a sealed gas chamber of ANDERSON in order to vary the weight and density of the float to fine-tune the separation. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).

a container (Fig. 22 #312) comprising a cavity (Fig. 24 #326), a distal end (e.g. Fig. 24 #314) and a proximal end (e.g. Fig. 24 #318); and
a buoy (Fig. 22 #340) having a distal end (e.g. Fig. 25 #490); and a proximal end (e.g. Fig. 25 #420); and is capable of being displaced along a longitudinal axis within the container (“slideably disposed within the container”; par. [0136]),
wherein the buoy comprises:
a chamber (Fig. 28 #394) sealed from fluidic communication with an outside environment of the buoy (the float body, Fig. 26 #344, is sealed by o-ring, Fig. 26 #472 and funnel float cap, Fig. 26 #420, and bottom float cap, Fig. 26 #480; par. [0160,0167]);
a concave first outer surface (see funnel surface; Fig. 26 #420) at the proximal end of the buoy, the first surface comprising a first orifice (Fig. 32 #450) at the base of the concave outer surface;
a second outer surface (par. [0167]) at the distal end of the buoy comprising a second orifice (Fig. 34 #494) at a position distal along the longitudinal axis of the buoy to the first orifice (see Fig. 26), the first orifice in fluid communication with the second orifice through a channel (Fig. 25 #378) extending from the first orifice to the second orifice; and

wherein the valve is capable of being in the closed position to fluidically seal the second orifice (par. [0181,0187,0189]).
CHAPMAN teaches that their device comprises isolation valves that open and close fluid communication between the upper volume zone, the isolation chamber, and lower volume zone, which isolates the desired target component for an improved recovery and selectivity efficiency (par. [0012,0018]). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the float of LEACH with a valve at the second orifice as taught by CHAPMAN in order to improve separation efficiency. The references are combinable, because they are in the same technological environment of laboratory separation devices. See MPEP 2141 III (A) and (G).
LEACH does not teach a ball and spring valve. However, ANTMAN teaches devices and methods for high-pressure refolding of proteins (title) include a ball and spring check valve (par. [0020]), which is known to be an art-recognized equivalent of a duckbill or a flap check valve known in the art for the same purpose and thus establishes a prima facie case of obviousness (MPEP 2144.06).  
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the valve of LEACH with a ball-and-spring check valve at the second orifice as is known in the art. The references are combinable, because they are in the same technological environment of laboratory separation devices. See MPEP 2141 III (A) and (G).
Regarding claim 5, LEACH teaches the container further comprises a cap (Fig. 1 #28) positioned at the proximal end having e.g. a port (Fig. 1 #48).
Regarding claim 6, LEACH teaches a conduit (Fig. 1 #46) that extends from the port to the buoy.
Annotated Fig. 5B

    PNG
    media_image1.png
    292
    341
    media_image1.png
    Greyscale

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over LEACH (US 20110014705) in view of ANDERSON (US 20020042335), CHAPMAN (US 20100140182), ANTMAN (US 20090215998), NEUMANN (US 4675117), and MOORE (US 60036).
Regarding claim 16, LEACH does not teach a “stream modulator” that is capable of adjusting the shape of fluid output and rate of fluid output from the conduit. However, it is known in the art that biological fluids such as blood are sensitive to stress and may be damaged (NEUMANN C1/L6-16,55-61). MOORE teaches an improvement in nozzles for hose pipes (title, Figs.) including a stream modulator that is capable of adjusting the shape of fluid output and rate of fluid output from a conduit (“a perforated movable cap […] to convert a single stream into a shower or sprinkle without stopping the flow”; P1/last paragraph).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the conduit of LEACH with a stream modulator of 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777